     Case 1:19-cv-00462-DAD-EPG Document 45 Filed 06/04/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                            IN THE UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   DEVONTE B. HARRIS,                                 Case No. 1:19-cv-00462 DAD EPG

10                                           Plaintiff, ORDER GRANTING MOTION FOR AN
                                                        EXTENSION OF TIME TO RESPOND
11                  v.                                  TO CERTAIN DISCOVERY REQUESTS

12                                                      (ECF No. 44)
     K. KYLE, et al.,
13
                                          Defendants.
14

15         The Court has before it Defendants K. Kyle and D. Overly’s request for an extension of

16   time to respond to certain requests for production in Plaintiff’s request for Production of

17   Documents, Set No. One (ECF No. 44). Based on the representations therein and the

18   accompanying declaration of counsel (ECF No. 44 at 2-4), the Court finds good cause for and

19   will accordingly grant the requested extension of time.

20         IT IS ORDERED that Defendants K. Kyle and D. Overly’s request for an extension of time

21   to respond to Plaintiff’s first set of requests for production of documents, requests 2, 4, and 6-13

22   to K. Kyle, and requests 2, 3, and 6-9 to D. Overly, is GRANTED. K. Kyle and D. Overly shall

23   serve their responses to the requests on or before July 18, 2020.

24
     IT IS SO ORDERED.
25

26      Dated:     June 4, 2020                                 /s/
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
